UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6300


JEAN BERNARD GERMAIN,

                Plaintiff - Appellant,

          v.

MONICA METHENY, RN; CORIZON CORPORATION; R.N. DAWN HAWK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01882-JFM)


Submitted:   August 23, 2013                 Decided:   August 30, 2013


Before GREGORY, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se. Lisa J. Russell, Larry
Michael Waranch, WARANCH & BROWN, LLC, Lutherville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean   Bernard       Germain       appeals    the   district     court’s

orders granting summary judgment to the Appellees, dismissing

his   civil     rights     complaint        and    denying      his     motion     for

reconsideration.         We     have    reviewed    the    record     and   find   no

reversible error.      Accordingly, we affirm.

            This court reviews de novo a district court’s order

granting summary judgment.              Robinson v. Clipse, 602 F.3d 605,

607 (4th Cir. 2010).            Summary judgment shall be granted when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                          Fed. R.

Civ. P. 56(a).      “At the summary judgment stage, facts must be

viewed in the light most favorable to the nonmoving party only

if there is a genuine dispute as to those facts.”                           Scott v.

Harris,   550   U.S.     372,    380    (2007)     (internal     quotation       marks

omitted).     A district court should grant summary judgment unless

a reasonable jury could return a verdict for the nonmoving party

on the evidence presented.             Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).            An otherwise properly supported motion

for summary judgment will not be defeated by the existence of

any   factual   dispute;      “[o]nly      disputes      over   facts   that     might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.”                       Id. at 248.

“Conclusory or speculative allegations do not suffice, nor does

                                           2
a   mere   scintilla         of    evidence         in    support       of”    the     nonmoving

party’s case.          Thompson v. Potomac Elec. Power Co., 312 F.3d

645, 649 (4th Cir. 2002) (internal quotation marks omitted).

            To prevail on an Eighth Amendment claim of inadequate

medical     care,       an     inmate       must          allege      acts      or     omissions

sufficiently harmful to constitute deliberate indifference to a

serious    medical      need.        Estelle         v.       Gamble,   429     U.S.    97,   106

(1976).      First, he must objectively show that the deprivation

suffered     or     injury         inflicted         was        “sufficiently          serious.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994).                                   A sufficiently

serious medical need is one that requires medical treatment.

Brice v. Virginia Beach Corr. Cntr., 58 F.3d 101, 104 (4th Cir.

1995).     Then, the inmate must show that the defendant acted with

deliberate indifference to his serious medical need.                                     Farmer,

511 U.S. at 834.             A prison official is deliberately indifferent

to a serious medical need if he knows of and disregards “an

excessive    risk      to     inmate      health         or    safety.”        Odom    v.   South

Carolina    DOC,       349    F.3d       765,   770       (4th       Cir.    2003)     (internal

quotation marks omitted).                 The prison official must be aware of

facts from which an inference is derived that a serious risk of

harm exists.        Even if the official is aware of such facts, the

official can avoid liability by responding reasonably to the

risk,    “even    if    the       harm    ultimately           was    not     averted.”       Id.

(internal quotation marks omitted).

                                                3
            We have reviewed the record and conclude that Germain

failed to show that there was a genuine dispute as to a material

fact,     particularly      that   the       Defendants      were      deliberately

indifferent      to   his   serious   medical        need.         Accordingly,   we

affirm.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in     the   materials

before    this   court   and   argument      would    not    aid    the    decisional

process.

                                                                             AFFIRMED




                                         4